Citation Nr: 0823333	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right arm numbness 
as secondary to service-connected hypertension.

2.  Entitlement to service connection for vision problems as 
secondary to service-connected hypertension.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to August 1983.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for vision 
problems as secondary to service-connected hypertension is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDINGS OF FACT

1.  The veteran's current right arm numbness is not shown to 
have been caused or aggravated by his service-connected 
hypertension.

2.  At no time during the appeal period is the veteran's 
hypertension shown to have been manifested by diastolic 
pressures predominantly 110 or more or systolic pressures 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Service connection for right arm numbness as secondary to 
service-connected hypertension is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 
(2007).

2.  A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (Code) 7101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2005 
(prior to the February 2006 initial adjudication of both 
issues) letter from the RO explained what the evidence needed 
to show to substantiate the claims.  The letter also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  In an April 2006 letter, the 
veteran was given notice regarding ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He has had ample time to respond to these 
letters or supplement the record.  Thereafter, the claims 
were readjudicated.  See June 2006 Statement of the Case.  
Neither the veteran nor his representative has alleged that 
notice has been less than adequate.  
With regard to the hypertension claim, the Board is aware 
that the notice letter does not contain the level of 
specificity set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  However, the Board does not find that 
any such procedural defect constitutes prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and his representative, and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim.   See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In this regard, 
the Board notes the SOC provided the rating criteria for 
hypertension.  The veteran's statements during the 2006 VA 
examination indicate an awareness on his part that 
information demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the veteran's employment and daily life is 
necessary to substantiate his claim for a higher evaluation.   
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."   See Vazquez-Flores, 22 Vet. App. at 48-49, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).   As 
noted above, the veteran has had ample opportunity to 
respond/supplement the record.  Again, neither the veteran 
nor his representative has alleged that notice has been less 
than adequate.  Therefore, no further notice is required.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  The veteran's service medical records have been 
obtained.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for the appropriate VA examination in 2006.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  In January 2005, he indicated that he 
had no additional evidence or information to give VA in 
support of his claims.  Evidentiary development is complete.  
VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claims.


II.  Secondary Service Connection for Right Arm Numbness

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.
Service connection is in effect for hypertension, with a 10 
percent rating assigned.  The veteran contends that he 
currently has right arm numbness that is related to his 
service connected hypertension.

VA treatment records show that in 2005 the veteran was seen 
with complaints of numbness in the right upper extremity.  
MRI revealed cervical stenosis at the C5-6 level.  In 
December 2005, the veteran underwent C5-6 decompression with 
inner body fusion and hardware fixation of the graft.

A March 2006 VA examination report notes the veteran's 
complaints of right arm numbness and his history of both 
hypertension and cervical stenosis.  After reviewing the 
veteran's claims file, the VA examiner opined that there is 
no relationship between the veteran's cervical stenosis and 
his hypertension.  The examiner further opined that the 
veteran's right arm numbness is secondary to his cervical 
spine stenosis and has no relationship to his hypertension.

Right arm numbness was not manifested in service, and the 
veteran does not allege otherwise.  His claim for service 
connection for this disability is premised on a theory of 
causality attributing the right arm numbness to his service-
connected hypertension.  However, the March 2006 VA examiner 
specifically found that the veteran's right arm numbness is 
due to his (nonservice-connected) cervical spine disability 
rather than his service-connected hypertension.  There is no 
competent (medical) evidence to the contrary.  Therefore, 
service connection for right arm numbness as secondary to 
service-connected hypertension is not warranted.

The Board has considered the veteran's statements to the 
effect that his current right arm numbness was caused by his 
service-connected hypertension.  However, as a layperson, he 
is not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.

III.  Increased Rating for Hypertension

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Hypertensive vascular disease is rated under Code 7101, which 
provides a 60 percent rating when diastolic pressure is 
predominantly 130 or more; a 40 percent rating when diastolic 
pressure is predominantly 120 or more; a 20 percent rating 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more; and a 10 
percent rating when diastolic pressure is predominantly 100 
or more or systolic pressure is 160 or more or as a minimum 
rating with a history of diastolic pressures of 100 or more 
and continuous medication is needed for control.  38 C.F.R. § 
4.104.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Again, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales, supra (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Historically, the veteran had hypertension first diagnosed 
with in 1980; he was placed on medication and at the time of 
separation from service, his hypertension was controlled on 
medication.  An October 1983 rating decision granted service 
connection for hypertension, rated 10 percent.  

A September 2005 VA treatment record notes that the veteran's 
blood pressure had recently ranged from 144/90 to 177/100.

In November 2005, the veteran submitted a claim for increased 
rating. 

During VA hospitalization in December 2005, the following 
blood pressure readings were recorded: 132/93, 130/82, 118/82 
and 128/71.

VA outpatient treatment records note the following blood 
pressure readings on various occasions in January 2006: 
136/93, 140/90 and 136/84 

On March 2006 VA examination, the veteran reported that he 
was on continuous medication for blood pressure.  As a 
result, his hypertension was moderately well controlled.  He 
had no known complications of hypertension.  Blood pressure 
readings noted on examination were 136/92 when taken on the 
right arm and 136/94 taken on the left arm.  The impression 
was essential hypertension now with only diastolic 
hypertension.

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for his hypertension.  On close review of the record, 
it is not shown that during the period of the appeal 
diastolic pressures have been predominantly 110 or more, or 
that systolic pressures have been 200 or more.  The record 
shows that the veteran's diastolic readings have been 
predominantly in the 80s and 90s, and systolic readings 
ranged predominantly from the 130s to the 140s. 

In light of the foregoing, the Board must find that the 
criteria for the next higher (20 percent) rating for 
hypertension are not met, and that this claim must be denied.  
The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against this claim, that rule does not apply.


ORDER

Service connection for right arm numbness as secondary to 
service-connected hypertension is denied.

A rating in excess of 10 percent for hypertension is denied.


REMAND

The veteran also seeks service connection for vision problems 
secondary to his service-connected hypertension.

Vision problems were not manifested in service, and the 
veteran does not allege otherwise.  His claim for service 
connection for this disability is premised on a theory of 
causality attributing the vision problems to his service-
connected hypertension.  See January 2006 Report of Contact 
and June 2006 statement from the veteran.  The Board notes 
that the veteran has not been scheduled for a VA examination 
to determine whether he currently has vision problems that 
were caused or aggravated by his service-connected 
hypertension.

The Board also notes that a revised version of 38 C.F.R. § 
3.310 became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a non service-connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO and the VA examiner is 
directed to these changes so that the report of the VA 
examination directed by the Board includes the necessary 
information.  Moreover, the veteran should have written 
notice of the new regulation.
Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with written notice of the amendments to 
38 C.F.R. § 3.310(b), effective as of 
October 10, 2006.

2.  Thereafter, the RO should arrange for 
the veteran to be examined by an 
ophthalmologist to determine whether he 
has any vision problems due to his 
service-connected hypertension.  The 
veteran should be properly notified of 
the examination and of the consequences 
of a failure to appear.  His claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.

Based on review of the veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should determine 
whether the veteran currently has any 
vision problems.  Thereafter, if current 
vision problems are diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran's vision problems were caused 
or aggravated (i.e., chronically 
worsened) by his service-connected 
hypertension.  If the examiner finds that 
the veteran has a vision problem that was 
not caused, but was aggravated by his 
service-connected hypertension, the 
examiner should identify the baseline 
level of severity of the vision problem 
prior to the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the vision problems is due to 
natural progress, the examiner should 
indicate the degree of such increase in 
severity due to natural progression.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).

The examiner should explain the rationale 
for all opinions expressed. 

3.  The RO should then readjudicate the 
claim of service connection for vision 
problems as due to hypertension, in light 
of all pertinent evidence and legal 
authority.  The provisions of 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006) 
should be applied, if pertinent.  If the 
claim remains denied, the RO should issue 
an appropriate Supplemental SOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


